DETAILED ACTION
1. Applicant's response, filed 8 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 6 and 13-14 are cancelled.
Claims 1-5, 7-12 and 15 are currently pending.
Claims 2-3, 8-11, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2020. Claim 11 is newly withdrawn in view of the claim amendments filed 8 December 2020 that made the non-elected species in claim 11 non-optional.
 	Claims 1, 4-5, 7 and 12 are under examination herein.
Claims 1, 4-5, 7 and 12 are rejected.
Claims 4-5, 7 and 12 are objected to.

Drawings
4. The drawings filed 8 December 2020 are accepted.

Specification
5. The objection to the disclosure is withdrawn in view of the amendments filed 8 December 2020. 

Claim Objections
6. Claims 4-5, 7 and 12 are objected to because of the following informalities:  
Claims 4-5, 7 and 12 recite “The drug efficacy evaluation assisting system” in line 1 should be “The drug efficacy evaluation system” to match the antecedent basis for the term recited in claim 1, from which claims 4-5, 7 and 12 depend.
Claim 4: delete “also” from line 2 as the sentence has too adverbs indicating further limitations of the processor.
Claim 5: “display” in line 6 should be “displaying”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The previously recited rejection of claims 5-7 and 12 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 8 December 2020. However, the claim amendments have necessitated new grounds of rejection under 35 U.S.C. 112(b).

8. Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.


Claim 7 recites “the analysis process calculates at least brain activity modulation values for all subjects before and after drug administration, and a distribution of the brain activity modulation values before and after drug administration, uses a statistical value from the distribution calculation as the threshold”. It is unclear what the antecedent basis for this “analysis process” refers to as claim 5, from which claim 7 depends, recites three different limitations that are also termed “analysis process”. However, these analysis processes reach correspond to unelected species of the claimed invention whereas the analysis process recited in claim 7 corresponds to the elected species of analysis process. In addition, claim 1, from which claim 7 depends, also recited performing a predetermined analysis method and could also potential correspond to an antecedent basis for “the analysis process” recited in claim 7. Therefore, it is unclear if claim 7 refers to a newly recited analysis process that serves to further limit the analysis method recited in claim 1 or if it refers to the analysis processes recited in claim 5 that correspond to unelected species. For examination purposes, it is interpreted that the analysis process recited in claim 7 is a newly recited analysis process that serves to further limit the analysis method recited in claim 1. This interpretation is based on the instant specification and the election of species requirement. Furthermore, under this interpretation, it is unclear how the brain activity modulation values and distribution of brain activity modulation values differ from the neuromodulation index values recited in claim 1 or if these are intended to be the same as the neuromodulation index values and the distribution of neuromodulation values recited in claim 1. As these values are then utilized to determine the threshold in both claim 1 and claim 7, it is interpreted that the calculation of the brain activity modulation values is 
Claim 12 recites “wherein the processor obtains a statistical value using the brain activity information measured for the plurality of subjects before and after the drug administration, uses the statistical value of the brain activity modulation of the plurality of subjects as the threshold, and displays the threshold on the screen together with the efficacy predicting information”. Claim 12 appears to be further limiting the determination of the threshold recited in claim 1, however, it is unclear this limitation is intended to change the method of determining the threshold value based on the neuromodulation index or is intended to recite further limitations on what steps are utilized to determine the threshold from the plurality of neuromodulation index values. For examination purposes, it is interpreted that claim 12 recites further limitations on what steps are utilized to determine the threshold from the plurality of neuromodulation index values.

Response to Arguments
9. Applicant’s arguments with respect to the rejection of claims 5-7 and 12 under 35 U.S.C. 112(b) on pg. 14, paras. 3-4 of Applicant’s Remarks have been considered but are moot because they do not pertain to the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. Claims 1, 4-5, 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims that recite statutory subject matter (Step 1: YES) are further analyzed to determine if the claims recite any elements that fall under a category of judicial exceptions (Step 2A, Prong 1). The instant claims recite the following limitations that fall under one or more categories of judicial exceptions:
Claim 1 recites calculate a neuromodulation index for all of the plurality of patients based on at least a start time, an end time and a hemoglobin concentration change of brain activity information measured before and after drug administration, calculate a normal distribution of the neuromodulation index and a threshold of the calculated normal distribution of the neuromodulation index, calculate an index of the patient of interest based on the brain activity information of the patient of interest, calculate an index for all of the plurality of patients based on the drug and the task of the patients, determining the index of the patient of interest is less than the threshold, applying a selected predetermined analysis method and predict an efficacy response of the patient of interest to the drug based on the calculated index and a dose of the drug.
Claim 5 recites generating drug efficacy evaluation information.
Claim 7 recites calculating brain activity modulation values for all subjects before and after drug administration, and a distribution of the brain activity modulation values before and after drug administration, and using a statistical value from the distribution calculation as a threshold.
Claim 12 recites obtaining a statistical value using the brain activity information measured for the plurality of subjects before and after drug administration and 
Each of these limitations in claims 1, 5, 7 and 12 recite highly generic recitations of analysis of data that as recited can be practically performed in the human mind or with pen and paper that the courts have identified as corresponding to a mental process in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). While claims 1, 4-7 and 11-14 recite limitations for performing these claim limitations with a generic processor, memory and display device, nothing in the claims precludes the steps from being practically performed in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. In addition, the limitations for calculating neuromodulation index values, normal distributions, index values, a modulation of brain activity, a distribution of brain activity modulation and a statistical value of brain activity modulation equate to verbal equivalents defining mathematical calculations performed in the claims. Therefore, these limitations also fall under the “Mathematical concepts” grouping of abstract ideas. As such, claims 1, 4-5, 7 and 12 recite an abstract idea (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further evaluated to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2
Claim 1 recites a processor for executing the analysis, a memory for storing the data utilized by the analysis program and diagnosis input, receiving input of a predetermined analysis method, displaying the output of the analysis method, receiving diagnosis input and storing the diagnosis input in the memory.  
Claim 4 recites further limits the data displayed on the screen to include a dose for the measurement number.
Claim 5 recites displaying a plot of the normal distribution and the threshold of the neuromodulation index and an index of the patient of interest on the plot.
Claim 12 recites displaying the threshold on the screen with the efficacy prediction information. 
Claim 7 does not recite any elements in addition to the recited judicial exception. There are no limitations that indicate that the claimed processor, memory, display and input devices require anything other than generic computer systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea patent eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the limitations for reading information from memory, receiving input information or displaying information on a display device equate to limitations of necessary data gathering and outputting that the courts have identified as insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Therefore, the judicial exception is not integrated into an additional element that applies or uses the recited judicial exception into a practical application. Thus, claims 1, 4-5, 7 and 12 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claim 1 recites a processor for executing the analysis, a memory for storing the data utilized by the analysis program and diagnosis input, receiving input of a predetermined analysis method, displaying the output of the analysis method, receiving diagnosis input and storing the diagnosis input in the memory.  
Claim 4 recites further limits the data displayed on the screen to include a dose for the measurement number.
Claim 5 recites displaying a plot of the normal distribution and the threshold of the neuromodulation index and an index of the patient of interest on the plot.
Claim 12 recites displaying the threshold on the screen with the efficacy prediction information.
Claim 7 does not recite any elements in addition to the recited judicial exception. There are no limitations that indicate that the claimed processor, memory, display and input devices require anything other than generic computer systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea patent eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the additional elements recite limitations that equate to steps of receiving or transmitting data, electronic record keeping, storing and retrieving information in memory or presenting data that the courts have identified as well-understood, routine and conventional activity in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception (Step 2B: NO). As such, claims 1, 4-5, 7 and 12 are not patent eligible.

Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive. 
11. Applicant asserts that claim 1 is not directed to a law of nature (pg. 16, para. 2 to pg. 17, para. 1 of Applicant’s Remarks). This argument is moot because the rejection no longer recites that the claims are directed to a law of nature.

12. Applicant asserts that claim 1 does not fall into a grouping of a mathematical concept or mental process because the Office oversimplifies the claims and fails to account for the specific requirements of the claims (pg. 17, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.04(a)(2).I.C sets forth:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic 
In the case of the instant application, the broadest reasonable interpretation of the limitations for calculating neuromodulation index values, normal distributions, index values, a modulation of brain activity, a distribution of brain activity modulation and a statistical value of brain activity modulation are mathematical methods for determining these variables. For example, paras. [0091]-[0124] set forth the exact mathematical formulas utilized to calculate each of these values. Furthermore, the courts have indicated that limitations for generating statistical distributions and analysis and distributions are examples of mathematical calculations in SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018). Since the claims recite performing mathematical calculations in light of the specification, the claims recite a mathematical concept.

13. Applicant asserts that the conclusion of the office fails to consider the inputs of the calculations and how the calculations are used in the claim as a whole to achieve a solution of predicting efficacy response of a patient of interest (pg. 17, para. 3 of Applicant’s Remarks). 
This argument is not persuasive. After determining that the claims recite an abstract idea, the claims as a whole are then evaluated to determine if they are directed to an abstract idea under Step 2A, Prong 2 by determining if the claims integrate the recited judicial exception into a practical application. As discussed in this portion of the rejection above, the inputs of the calculations are considered and found to recite mere data gathering activity. Applicant has not provided any explanation or factual basis for asserting that the claims integrate the recited judicial exception into a practical application in accordance with the current guidance set forth in MPEP 2106. 

14. Applicant asserts that there is no proper application of the 2019 PEG and states that limitations of claim 1 are based on mathematical concepts and does not recite a mathematical relationship, formula or calculation similar to Example 39 (pg. 17, para. 4 to pg. 18, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
As set forth above, the current guidance for the analysis of the claims for Patent Eligibility is set forth in MPEP 2106. In accordance with MPEP  2106.04(a)(2).I.C, the claims recite limitations that require performing mathematical calculations in light of the specification and thus the claims are found to recite a mathematical concept. This is dissimilar from the fact pattern of Example 39, which did not find that the limitations in light of the specification required performing mathematical calculations.

15. Applicant asserts that including a mathematical equation in the claim does not render the claim abstract (pg. 18, para. 3 to pg. 19, para. 1 of Applicant’s Remarks). This argument is not persuasive.
Merely reciting a mathematical concept does not necessarily render the claim abstract. However, if the claim recites a mathematical concept and does not integrate the mathematical concept into practical application or recite additional elements that provide significantly more than the recited judicial exception itself, than the claims is not patent eligible. As discussed in the above rejection, the instant claims recite mathematical concepts and do not integrate the mathematical concept into practical application or recite additional elements that provide significantly more than the recited judicial exception itself. As such, the claims are patent ineligible.

16. Applicant asserts that claim 1 recites limitations for determining cluster numbers that do not fall into the groupings of abstract ideas (pg. 19, para. 3 to pg. 20, para. 1 of Applicant’s Remarks). This argument is not persuasive as neither claim 1 nor any of the currently pending claims recite any such limitations as pointed to by the Applicant in the arguments. Such limitations regarding the determination of clusters have never been presented for examination in the instant application. Therefore, these arguments are not relevant to the patent eligibility of the instant claims.

17. Applicant asserts that the claims integrate the alleged abstract idea into a practical application that is allowing a doctor to estimate whether a drug (and dose) will be effective or not for a patient of interest (pg. 20, para. 2 of Applicant’s Remarks). This argument is not persuasive.

Claim Rejections - 35 USC § 103
18. The rejection of claims 1, 4-7 and 11-14 under 35 U.S.C. 103 as being unpatentable over deCharms (US 2013/0245424 A1) is withdrawn in view of the claim amendments filed 8 December 2020.

Conclusion
19. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
20. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLIVIA M. WISE/Primary Examiner, Art Unit 1631